Citation Nr: 1605015	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating higher than 60 percent for residuals of prostate cancer, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which in relevant part, reduced the Veteran's rating from 100 percent to a 40 percent disability for his service-connected residuals of prostate cancer, effective November 1, 2008.  

In October 2011, the Board remanded the claim for additional development, specifically, the scheduling of a VA examination.  Based on results from the December 2011 VA examination, the RO granted a 60 percent disability rating, effective December 20, 2011, for the service-connected residuals of prostate cancer.  See July 2012 rating decision.  The issue remained before the Board because the increased rating assigned was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In a December 2013 decision, the Board granted a 60 percent rating, effective November 1, 2008, for the service-connected residuals of prostate cancer, and denied referral of the increased rating claim on an extraschedular basis under 38 C.F.R. § 3.21(b).  The award was effectuated by the RO in a January 2014 rating decision.  

The Veteran appealed the December 2013 Board decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2015 Memorandum Decision, the Court set aside the Board's decision as to the extraschedular component of the increased rating claim under 38 C.F.R. § 3.321(b) and remanded the matter for reconsideration.  The Court affirmed the remainder of the Board's decision.  Therefore, the sole matter before the Board on remand from the Court is the issue of entitlement to an extraschedular rating for the service-connected residuals of prostate cancer.  

In April 2015, the Board remanded this appeal for referral of the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating.  This development was accomplished in June 2015.  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's residuals of prostate cancer is inadequate.
 
2.  The Veteran has not required frequent hospitalizations for his residuals of prostate cancer, and his disability has not caused marked interference with his employment.


CONCLUSION OF LAW

The criteria for an initial rating higher than 60 percent for residuals of prostate cancer, on an extraschedular basis, are not met.  38 C.F.R. § 3.321(b)(1) (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2008 and November 2011 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private records, VA examination and VA treatment records.  Virtual VA and VBMS records were also reviewed.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. The Board finds also that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher Than 60 Percent for Residuals of Prostate Cancer, On an Extraschedular Basis

The Veteran seeks entitlement to an initial rating higher than 60 percent for his residuals of prostate cancer, on an extraschedular basis.  The Veteran asserts that his residuals of prostate cancer are more severe than what is represented by a 60 percent rating and they interfere with his ability to be employed. 

The Veteran is currently rated as 60 percent disabled for his residuals of prostate cancer.  Under the rating schedule, voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Under the rating schedule, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent).  38 C.F.R. § 4.115b, Ratings of the Genitourinary System - Dysfunction (2015).  Urinary frequency is rated as follows: daytime voiding interval between two and three hours, or awakening to void two times per night (10 percent); daytime voiding interval between one and two hours, or awakening to void three to four times per night (20 percent); and daytime voiding interval less than one hour, or awakening to void five or more times per night (40 percent).  Id.  Where diagnostic codes refer to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Here, the Veteran's predominant area of dysfunction is voiding dysfunction.  

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  Here, in May 2015, the Board referred the claim for extraschedular consideration and in June 2015, the Director rendered a decision that an extraschedular evaluation was not warranted.  See June 2015 Administrative Review decision.  Thus, the Board can consider the issue of entitlement to an initial rating higher than 60 percent for residuals of prostate cancer, on an extraschedular basis.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Private treatment records indicate the Veteran underwent a radical prostatectomy with lymph node resection in November 2006.  A February 2007 private treatment record stated that the Veteran no longer was wearing absorbent pads and had one nightly instance of urination.  In May 2007, the Veteran stated that he was continent and had 1 to 2 instances of nocturia per night.  

He was afforded a VA examination in November 2007.  The examiner noted review of the claims file.  The Veteran reported that he was working at a retail store on the night shift, which involved loading and unloading trucks, as well as stocking shelves.  The examiner discussed the Veteran's medical history.  The Veteran reported losing 4 pounds in the previous year, as well as decreased appetite, fatigue, and general weakness; however, he remained able to work full time, although he did lose time from work on a weekly basis.  The Veteran reported 3 episodes of night urination and urgency per night and 1 instance of incontinence in the past.  He denied urinary frequency, dribbling, or incontinence.  After examination, the diagnosis was prostate cancer status post radical prostatectomy with residual effects of impotence, urinary frequency, and fatigue.  These problems were noted to cause mild functional impairment.

In a February 2008 statement, the Veteran reported, "My residuals include constant wetting of myself with wearing absorbing materials..."  During his May 2008 RO hearing, the Veteran stated that he changed absorbent pads 3 to 4 times per day and had 3 to 4 instances of night urination per night.  

A May 2008 VA treatment record described daily night urination 2 to 3 times.  In his September 2008 notice of disagreement, the Veteran stated that he met the criteria for a 60 percent rating, as he was required to wear absorbent pads that he generally had to change more than 4 times daily.

During a March 2009 RO hearing, the Veteran stated that he changed his pads 4 times during the day and more on occasions when he was sick with a cold, sneeze, or cough.  He also stated that he changed his pads about 5 times overnight.  The Veteran also noted that he still worked at a retail store.  A March 2010 VA treatment record also noted continued employment at the retail store.  

The Veteran was afforded another VA examination in December 2011.  The examiner noted the Veteran's past diagnosis of prostate cancer in 2006.  Currently, the Veteran was employed cleaning public transportation buses.  He described a great deal of urinary leakage at present, requiring approximately 5 to 6 pads per day, particularly with coughing or sneezing.  He also changed pads approximately 5 times at night, waking up every 2 hours to do so.  The examiner noted that past testing of the Veteran's prostate specific antigen (PSA) level had been normal and that the prostate cancer was in remission.  There was noted voiding dysfunction requiring the changing of absorbent materials 5 to 6 times during the day and night, with daytime voiding every 2 to 3 hours and nighttime voiding 5 or more times.  There was no evidence of obstructed voiding, urinary tract infection, or kidney infection.  The Veteran did have erectile dysfunction due to the prostatectomy.  The Veteran's related scars were not painful, unstable, or greater than 39 square centimeters.  The functional impact of the prostate cancer residuals was urinary leakage and pad changes that required the Veteran to use the restroom often at work, which disrupted his job, and that he did not go out very often due to embarrassment.  He also was unable to travel long distances.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's residuals of prostate cancer is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The February 2015 Memorandum Decision noted that it could not be "conclude[d] that the Board decision adequately addressed all of the potentially favorable evidence material to the issue of extraschedular referral."  The Court decision noted that " the Board did not discuss that absorbent pads are ineffective in controlling urinary leakage onto the veteran's outer clothing . . . , that he daily uses nearly three times as many absorbent pads as the threshold for the maximum evaluation for voiding dysfunction . . . , the extent of occupational impairment caused by frequently changing absorbent materials at work in shared public restrooms and the related complications of urinary odor on work clothing and in the work environment generally  . . . , and the degree of social and functional limitations caused by
embarrassment over these conditions."  Footnote 4 noted as follows:  "Given that [the Veteran] uses up to 11 absorbent pads each day and that even with the use of that number he experiences leakage onto his outer clothing, the evidence of record reasonably raised the possibility that prostate cancer residuals cause an exceptional level of disability beyond that ordinarily contemplated by the rating schedule, and, at the very least, the Board was required to discuss that possibility before denying extraschedular referral."  

The Veteran asserts that his symptoms are frequent urinary leakage, voiding dysfunction, urinary frequency, and the embarrassment and related complications that occur in his work environment as a result of these symptoms.  He is currently receiving the maximum rating of 60 percent for voiding dysfunction, which is awarded when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a, Ratings of the Genitourinary System - Dysfunction, Voiding Dysfunction (2015).  This criteria account for the Veteran's urine leakage, urine incontinence, frequent urination, and changing of absorbent materials more than 4 times per day, which are the main symptoms he has asserted he experiences.  The claims file shows no evidence of active prostate cancer, active prostate cancer treatment, or local metastasis or recurrence of prostate cancer, following his prostatectomy in November 2006.  Indeed, multiple records have specifically noted that there has been no recurrence of the cancer.  There is no evidence of renal dysfunction.  The evidence shows only evidence of erectile dysfunction, which is rated separately, and urinary incontinence, which is precisely the symptomatology contemplated under his current rating.  There is a notation of fatigue in November 2007 but this symptom was deemed to cause only mild functional impairment.  No chronic fatigue disorder was diagnosed.  There is no persuasive evidence that a higher rating is warranted on this basis.  The Veteran's complaints are precisely the type of complaints of individuals suffering from a severe voiding dysfunction.  His complaints of episodes of urinary leakage and episodes of urinary odor on his work clothes is not an unusual or exceptional feature of a voiding dysfunction and does not describe a disability impacting him in an exceptional or unusual way.  The Veteran has retained steady full-time employment despite such impairment.  Also, the diagnostic criteria are clear, the requirement of changing of absorbent materials "more than 4 times per day" entitles the Veteran to a 60 percent rating.  As the Veteran requires the changing of absorbent materials "more than 4 times per day" his disability is specifically contemplated by the diagnostic criteria.  Thus, the requirement of changing of absorbent materials "more than 4 times per day" is not an unusual or exceptional feature of the Veteran's voiding dysfunction and does not describe a disability impacting him in an exceptional or unusual way.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board notes evidence does not indicate the Veteran has required frequent hospitalizations for his residuals of prostate cancer.  Additionally, there is no evidence of marked interference with employment due to the disability.  The Board notes that the Veteran has maintained employment; however, he asserts that his urinary leakage and the resulting requirement to change absorbent materials frequently interferes with his work and causes embarrassment.  Importantly, the rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the difficulties reported by the Veteran are specifically contemplated by the 60 percent rating criteria discussed above, including the effect on his daily life and ability to work.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

In short, there is nothing in the record to persuasively indicate that the Veteran's residuals of prostate cancer causes impairment with employment over and above that which is currently contemplated in the assigned 60 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that entitlement to an initial rating higher than 60 percent, on an extraschedular basis, is denied.

      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial rating higher than 60 percent for residuals of prostate cancer, on an extraschedular basis, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


